IN THE SUPREME COURT OF IOWA
                              No. 18–2219

                           Filed May 3, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DON RICHARD JOHN BAUERMEISTER,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      Grievance commission recommends the revocation of an attorney’s

license to practice law for violation of a disciplinary rule.    LICENSE

REVOKED.



      Tara van Brederode and Amanda K. Robinson, for complainant.



      Clarence B. Meldrum Jr., Council Bluffs, for respondent.
                                           2

WATERMAN, Justice.

       Attorney Don Richard John Bauermeister pleaded guilty to federal

felony drug charges. He sent a coconspirator on multiple trips to Oregon

to acquire bulk quantities of marijuana for Bauermeister to sell for profit

in Omaha.       His mule was arrested in Utah returning with thirteen

pounds of marijuana. 1 When federal agents served a search warrant on

Bauermeister, he self-reported to the Iowa Supreme Court Attorney

Disciplinary Board (Board), and his license was placed under temporary

suspension. The Board charged Bauermeister with violating Iowa Rule of

Professional Conduct 32:8(4)(b) (committing a criminal act reflecting

adversely on the lawyer’s honesty, trustworthiness, or fitness). A division

of the Iowa Supreme Court Grievance Commission found Bauermeister

violated the rule and recommended revocation of his law license.                   The

Board seeks revocation. For the reasons explained below, we revoke his

license to practice law.

       I. Background Facts and Proceedings.

       We find the following facts on our de novo review of the record.

Bauermeister, a resident of Omaha, Nebraska, was admitted to practice

law in Iowa in 2002. He worked as a full-time assistant city attorney for

the City of Council Bluffs. He also maintained a small, part-time private

practice in Council Bluffs.        His private practice consisted primarily of

defending criminal cases. Bauermeister closed his private practice and

resigned from the city attorney’s office after his arrest.

       From November 18, 2016, until January 9, 2017, Bauermeister

conspired with other individuals to buy marijuana in Oregon to sell in

Omaha. Bauermeister engaged in drug dealing to make money. He does

       1See  United States v. Molina, 174 F. App’x 812, 815 (5th Cir. 2006) (noting that
“mule” is slang for “transporter of drugs”).
                                     3

not claim any addiction or medicinal need for marijuana. Bauermeister

paid a coconspirator to travel from Omaha to Medford, Oregon, pick up

the marijuana, and bring it to Omaha.        Bauermeister’s coconspirator

made three trips to bring marijuana from Oregon to Nebraska for resale.

For the first two trips, Bauermeister paid the mule $1500 upon delivery

of the marijuana to Bauermeister in Omaha. The coconspirator brought

back six pounds of marijuana on the first trip and eight pounds on the

second trip.

      For the third trip, Bauermeister agreed to pay Gerald Wyzenski

$2000 upon delivery of the marijuana. On January 9, 2017, during the

drive back from Oregon, Wyzenski was stopped by a Utah state trooper

for having an expired motor vehicle registration.    The trooper smelled

marijuana in the vehicle and conducted a search. This search revealed

twelve, one-pound packages of marijuana and one package of THC wax,

together weighing thirteen pounds.

      Law enforcement obtained a search warrant for Wyzenski’s cell

phone, which held text messages with Bauermeister about the drug

deals. In these text messages, Bauermeister gave specific directions to

meet the source of the marijuana.

      On May 31, federal agents personally served Bauermeister with a

search warrant for his cell phone.       He turned his phone over to the

agents and cooperated with the investigation. On June 9, Bauermeister

self-reported his conduct to the Board.

      On August 24, Bauermeister was indicted on one count of

conspiring to possess and distribute a controlled substance in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D), and 846 (2012). This offense is a

felony under federal law and carries a maximum five-year prison term, a
                                       4

maximum fine of $250,000, and a term of supervised release of at least

two, and not more than three, years.

        On October 30, Bauermeister pleaded guilty as charged in the

indictment in exchange for the federal government’s            nonbinding

sentencing recommendation of probation. Bauermeister was sentenced

on January 29, 2018, to five years of probation and a $5000 fine.

Bauermeister’s license to practice law has been temporarily suspended

since February 21 of that year.            Bauermeister filed an affidavit

consenting to revocation of his license.     Our court elected to refer his

case to the Board for investigation.

        On July 19, the Board filed a complaint against Bauermeister,

alleging he violated Iowa Rule of Professional Conduct 32:8.4(b) by

“commit[ting] a criminal act that reflects adversely on the lawyer’s

honesty, trustworthiness, or fitness as a lawyer in other respects.” The

Board gave him notice that his criminal conviction was conclusive

evidence warranting revocation or suspension of his license under Iowa

Code section 602.10122 (2016).         The Board also notified him that it

intended to invoke the doctrine of issue preclusion under Iowa Court

Rule 36.17(4)(c).

        The parties stipulated to the facts and to Bauermeister’s violation

of Iowa Rule of Professional Conduct 32:8.4(b). On December 26, after a

hearing, the commission issued its findings of fact, conclusions of law,

and recommended sanction. The commission adopted the stipulation of

facts and rule violation and recommended revocation until February 21,

2023.

        The parties disagree as to the appropriate sanction. Bauermeister

now requests a suspension of his license to practice law until
                                     5

January 31, 2023, to track with his federal probation.          The Board

recommends revocation.

       II. Standard of Review.

       “We review attorney disciplinary proceedings de novo.”          Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 764

(Iowa 2010).   “The Board has the burden of proving a violation of an

ethical rule ‘by a convincing preponderance of the evidence.’ ”        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Moran, 919 N.W.2d 754, 758 (Iowa

2018) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809

N.W.2d 96, 102 (Iowa 2012)).        “A convincing preponderance of the

evidence is more than a preponderance of the evidence, but less than

proof beyond a reasonable doubt.” Id. (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thomas, 844 N.W.2d 111, 113 (Iowa 2014)). “It is also

a less stringent burden than clear and convincing evidence which is ‘the

highest civil law standard of proof.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Roush, 827 N.W.2d 711, 716 (Iowa 2013) (quoting Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Ronwin, 557 N.W.2d 515, 517 (Iowa

1996)).

       The parties have submitted a stipulation of facts and violation.

“Stipulations of fact are controlling, but stipulations as to violations and

appropriate sanctions do not bind us.”           Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lubinus, 869 N.W.2d 546, 549 (Iowa 2015).        “Upon

proof of misconduct, we may impose a greater or lesser sanction than the

sanction recommended by the commission.” Templeton, 784 N.W.2d at

764.

       III. Ethical Violations.

       The Board alleged, and Bauermeister admits, that Bauermeister’s

conviction of conspiring to possess and distribute a controlled substance
                                      6

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D), and 846 is a felony

criminal act that reflects on his fitness to practice law and, therefore,

establishes a violation of Iowa Rule of Professional Conduct 32:8.4(b).

      Rule 32:8.4(b) provides, “It is professional misconduct for a lawyer

to . . . commit a criminal act that reflects adversely on the lawyer’s

honesty, trustworthiness, or fitness as a lawyer in other respects.” Iowa

R. Prof’l Conduct 32:8.4(b). Nevertheless, “[t]he mere commission of a

criminal act does not necessarily reflect adversely on the fitness of an

attorney to practice law.” Templeton, 784 N.W.2d at 767.

      In Templeton, we adopted Oregon’s approach to analyzing when an

attorney’s criminal act reflects on his fitness to practice law.

      Each case must be decided on its own facts. There must be
      some rational connection other than the criminality of the
      act between the conduct and the actor’s fitness to practice
      law. Pertinent considerations include the lawyer’s mental
      state; the extent to which the act demonstrates disrespect for
      the law or law enforcement; the presence or absence of a
      victim; the extent of actual or potential injury to a victim;
      and the presence or absence of a pattern of criminal
      conduct.

Id. (quoting In re Conduct of White, 815 P.2d 1257, 1265 (Or. 1991)

(en banc)).

      Bauermeister engaged in a pattern of criminal conduct through his

involvement in illegal drug trafficking from Oregon to Nebraska. He used

a coconspirator to pick up the marijuana in Oregon and drive back with

it, exposing that individual to felony criminal liability.    Bauermeister’s

motivation was greed. His actions showed a disrespect for the law and

law enforcement that is particularly troubling given his employment as a

Council Bluffs city attorney and his criminal defense private practice

representing   persons    charged   with   drug   crimes.      We   conclude

Bauermeister’s criminal conduct reflects on his fitness to practice law,
                                     7

establishing a violation of rule 32:8.4(b). We must next determine the

proper sanction.

      IV. Sanction.

      As noted, Bauermeister initially consented to revocation of his law

license. Our rules now permit a revoked attorney to seek reinstatement

after five years.   Iowa Ct. R. 34.25(7).   The commission recommended

revocation of Bauermeister’s license to practice law.    The Board also

recommends revocation. The Board notes that revoking Bauermeister’s

license now would prevent him from applying for reinstatement until one

year after his probation ends but that revocation is still the appropriate

sanction given our precedent and the commission’s recommendations.

Bauermeister presently recommends a period of suspension to run until

he completes his federal probation in 2023.

      There is no uniform sanction for a particular ethical violation.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Turner, 918 N.W.2d 130, 153

(Iowa 2018).   “We craft appropriate sanctions based upon each case’s

unique circumstances, although prior cases are instructive.” Roush, 827

N.W.2d at 718 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Kallsen, 814 N.W.2d 233, 239 (Iowa 2012)).       “Nevertheless, we try to

achieve consistency with our prior cases when determining the proper

sanction.” Templeton, 784 N.W.2d at 769.

      In determining the appropriate discipline, we consider the
      nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and the respondent’s fitness to continue in
      the practice of law, as well as any aggravating and mitigating
      circumstances. The form and extent of the sanctions must
      be tailored to the specific facts and circumstances of each
      individual case. Significant distinguishing factors in the
      imposition of punishment center on the existence of multiple
      instances of neglect, past disciplinary problems, and other
      companion violations.
                                       8

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon, 821 N.W.2d 873, 880

(Iowa 2012) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver,

812 N.W.2d 4, 13 (Iowa 2012)).

      “A felony conviction is grounds for revocation or suspension of an

attorney’s license to practice law.” Roush, 827 N.W.2d at 718 (quoting

Weaver, 812 N.W.2d at 13); see also Iowa Code § 602.10122(1) (stating

that when an attorney is convicted of a felony, “[t]he record of conviction

is conclusive evidence”). In Roush, we suspended the attorney’s license

to practice law for sixty days after he pleaded guilty to possession of

cocaine base, a federal felony. 827 N.W.2d at 714, 720. Roush, however,

is distinguishable. Stanley Roush was a drug user and alcoholic with a

substance abuse problem, not a drug dealer motivated by greed. Roush,

827 N.W.2d at 716–17. After his arrest, Roush addressed his substance

abuse issues through participation in counseling and Alcoholics

Anonymous. Id. Bauermeister claims no substance abuse addiction or

mental health issues. He knowingly violated the controlled substances

law for personal profit, not personal consumption.

      By contrast, we have consistently revoked the licenses of attorneys

who engaged in drug trafficking.      Comm. on Prof’l Ethics & Conduct v.

Kaufman, 515 N.W.2d 28, 29, 31 (Iowa 1994) (“Any fair comparison with

sanctions in similar cases will show that revocation is demanded.”);

Comm. on Prof’l Ethics & Conduct v. Owens, 427 N.W.2d 463, 465 (Iowa

1988) (“We do not think a lawyer who had a part in a conspiracy

concerning illegal drug traffic possesses the qualities of good character

essential in a member of the Iowa bar.”); Comm. on Prof’l Ethics &

Conduct v. Green, 285 N.W.2d 17, 18 (Iowa 1979) (revoking license of

attorney   who   took   part   in   delivery   of   drugs,   even   though   he

“characterized himself as a ‘dupe’ in the transaction”); Comm. on Prof’l
                                      9

Ethics & Conduct v. Hanson, 244 N.W.2d 822, 824 (Iowa 1976) (revoking

license of attorney “who attempted to engage in illegal drug traffic and

who converted partnership funds”); see also In re Disciplinary Action

Against Huff, 872 N.W.2d 750, 755 (Minn. 2015) (imposing reciprocal

disbarment of attorney disbarred in Illinois following guilty plea to federal

charge of conspiracy to distribute marijuana); Model Standards for

Imposing Lawyer Sanctions Standard 5.11(a) (Am. Bar Ass’n 1992)

(“Disbarment is generally appropriate when . . . a lawyer engages in

serious criminal conduct [including] . . . the sale, distribution or

importation of controlled substances . . . or an attempt or conspiracy or

solicitation of another to commit [such an offense].”).

      We have imposed lesser sanctions for criminal conduct involving

personal drug use or impaired driving. See Roush, 827 N.W.2d at 719–

21 (surveying cases). But we have never imposed a sanction less than

revocation for lawyers engaged in felony drug dealing for profit.         And,

without exception, we revoked their law licenses even before our rule

change permitted applications for reinstatement after five years.

      This case presents aggravating circumstances. Bauermeister was

the orchestrator of the illegal drug dealing. He paid a coconspirator to

assume the risk of transporting marijuana across state lines, resulting in

federal felony criminal charges against that individual.        Bauermeister

participated in at least two earlier drug deals over several months before

his mule was stopped by police and arrested. Bauermeister’s pattern of

criminal conduct shows disrespect for the rule of law and for law

enforcement officials.    Id. at 717 (noting that “disrespect for the law

would ‘lessen . . . public confidence in the legal profession’ ” (alteration in

original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Barry, 762

N.W.2d 129, 138 (Iowa 2009)); Owens, 427 N.W.2d at 465 (“In other
                                     10

disciplinary decisions involving controlled substances, attorneys have not

been treated charitably.”).

         Another aggravating factor is that Bauermeister engaged in for-

profit drug dealing while serving as an assistant city attorney.         Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stansberry, 922 N.W.2d 591, 600

(Iowa 2019) (noting that an attorney’s position as an assistant county

attorney at the time of his criminal conduct was an aggravating factor).

Illegal conduct by a public official is “particularly egregious.” Comm. on

Prof’l Ethics & Conduct v. Tompkins, 415 N.W.2d 620, 623 (Iowa 1987).

Further, in Bauermeister’s private practice, he primarily handled

criminal cases, such that he “was violating the category of laws that he

regularly encountered in his daily work.”       Roush, 827 N.W.2d at 717.

Finally, the fact Bauermeister committed a felony for his own financial

gain supports revocation. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Engelmann, 840 N.W.2d 156, 166 (Iowa 2013) (collecting cases revoking

licenses of attorneys convicted of financial fraud crimes for personal

gain).      We   distinguished   other    financial   fraud   cases   imposing

suspensions when the attorney helped client-wrongdoers obtain loans

under false pretenses without personally profiting and while believing the

loans would be repaid. Id. at 164–66 (distinguishing Iowa Supreme Court

Attorney Disciplinary Board v. Bieber, 824 N.W.2d 514 (Iowa 2012), and

Iowa Supreme Court Attorney Disciplinary Board v. Wheeler, 824 N.W.2d

505 (Iowa 2012)).

         We find mitigating factors in this case insufficient to forestall

revocation. Bauermeister has no prior discipline. Lubinus, 869 N.W.2d

at 552 (noting that lack of disciplinary record is a mitigating factor).

Bauermeister has also been actively involved in his children’s activities,

including serving as an athletic coach for more than ten years. Cf. Iowa
                                    11

Supreme Ct. Att’y Disciplinary Bd. v. Stoller, 879 N.W.2d 199, 221 (Iowa

2016)    (considering   community   service   in   mitigation).   Further,

Bauermeister’s illegal conduct did not harm any client of his private

practice. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d

194, 202 (Iowa 2013) (noting that lack of harm is a mitigating factor).

Bauermeister cooperated with law enforcement and with the Board and

has accepted responsibility for his actions.       Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Eslick, 859 N.W.2d 198, 202 (Iowa 2015) (“[R]emorse

and cooperation generally mitigate our sanction.”).     Another mitigating

factor is that Bauermeister self-reported his offense to the Board.

However, this mitigation is lessened somewhat because Bauermeister did

not self-report his conduct until after he was served with a search

warrant by federal agents.    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Johnson, 884 N.W.2d 772, 781 (Iowa 2016).

        After reviewing the recommendations from the commission, the

Board, and Bauermeister; the aggravating and mitigating factors; and

our precedent, we conclude the appropriate sanction is revocation of

Bauermeister’s license to practice law.

        V. Disposition.

        We revoke Bauermeister’s license to practice law in the State of

Iowa. All costs of this proceeding are assessed against him. Iowa Ct. R.

36.24(1).

        LICENSE REVOKED.

        All justices concur except Wiggins, J., who concurs in part and

dissents in part, and Christensen, J., who takes no part.
                                     12
          #18–2219, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bauermeister
WIGGINS, Justice (concurring in part and dissenting in part).

      I    respectfully   dissent.   I    agree   with   the   majority   that

Bauermeister’s conduct violated Iowa Rule of Professional Conduct

32:8.4(b). However, I disagree on the appropriate sanction.

      In determining the proper sanction, “we consider ‘the nature of the

violations, protection of the public, deterrence of similar misconduct by

others, the lawyer’s fitness to practice, and [the court’s] duty to uphold

the integrity of the profession in the eyes of the public.’ ” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Powell, 726 N.W.2d 397, 408 (Iowa 2007)

(alteration in original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Iversen, 723 N.W.2d 806, 810 (Iowa 2006)).           We also consider any

aggravating or mitigating circumstances.          Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 769–70 (Iowa 2010).

Most importantly, we try to achieve consistency with prior cases

involving similar misconduct. Id. at 769.

      A conviction of a felony may be grounds for revocation or

suspension of an attorney’s license to practice law.           Iowa Code §

602.10122(1) (2019). Prior to 1990, we revoked attorneys’ licenses for

illegal drug trafficking. Comm. on Prof’l Ethics & Conduct v. Owens, 427

N.W.2d 463, 465 (Iowa 1988) (“We do not think a lawyer who had a part

in a conspiracy concerning illegal drug traffic possesses the qualities of

good character essential in a member of the Iowa bar.”); Comm. on Prof’l

Ethics & Conduct v. Green, 285 N.W.2d 17, 18 (Iowa 1979) (en banc)

(revoking license of attorney who took part in delivery of drugs even

though he “characterized himself as a ‘dupe’ in the transaction”); Comm.

on Prof’l Ethics & Conduct v. Hanson, 244 N.W.2d 822, 824 (Iowa 1976)

(en banc) (revoking license of attorney “who attempted to engage in illegal
                                     13

drug traffic and who converted partnership funds”). In recent years, we

have taken a different approach to attorneys who commit felonies.

       In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Marcucci, the attorney pled guilty to operating while intoxicated (OWI),

third offense, a class “D” felony.    543 N.W.2d 879, 880 (Iowa 1996)

(en banc). We suspended the attorney’s license for six months. Id. at

883.

       In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Palmer, the attorney pled guilty to “fraudulent use of an unauthorized

access device to obtain monies from a federally insured bank,” a felony

under federal law. 563 N.W.2d 634, 634–35 (Iowa 1997) (per curiam).

This crime involves dishonesty.      Id. at 635.   The attorney was not

imprisoned for his crime, but he failed to answer the disciplinary

complaint, respond to the disciplinary board’s requests for admissions,

and appear for his disciplinary hearing. Id. We revoked the attorney’s

license. Id.

       In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Vinyard, a federal jury found the attorney guilty of twelve counts of

money laundering and fourteen counts of mail fraud. 656 N.W.2d 127,

128 (Iowa 2003). These crimes involve dishonesty. Id. at 130, 131–32.

The court sentenced him to “imprisonment of seventy months and

ordered [him] to pay a special assessment of $2600 plus restitution of

over $1,418,000.” Id. at 129. We revoked the attorney’s license. Id. at

132.

       In Iowa Supreme Court Attorney Disciplinary Board v. Dull, the

attorney was convicted of OWI, third offense, a class “D” felony.   713

N.W.2d 199, 202 (Iowa 2006), overruled in part on other grounds by

Templeton, 784 N.W.2d at 768–69. The attorney had other rule violations
                                     14

in addition to the rule violations arising from the felony conviction. Id. at

203–05. We suspended the attorney’s license for two years. Id. at 207.

       In Iowa Supreme Court Attorney Disciplinary Board v. Carroll, the

attorney pled guilty to second-degree theft, a class “D” felony under Iowa

law. 721 N.W.2d 788, 790 (Iowa 2006). This crime involves dishonesty.

See id. at 791. The court “placed [the attorney] on probation for twenty-

four months and ordered [him] to complete 100 hours of approved

community service.” Id. at 790. We revoked the attorney’s license. Id. at

792.

       In Iowa Supreme Court Attorney Disciplinary Board v. Weaver, the

attorney pled guilty to OWI, third offense, a class “D” felony. 812 N.W.2d

4, 7 (Iowa 2012). The court sentenced the attorney to five years in prison

and a fine of $3125. Id. at 7–8. We suspended the attorney’s license for

two years. Id. at 15.

       In Iowa Supreme Court Attorney Disciplinary Board v. Wheeler, the

attorney pled guilty to the felony of knowingly making a false statement

to a financial institution. 824 N.W.2d 505, 509 (Iowa 2012). There, the

attorney had executed mortgage application documents that were

prepared by a client and contained misstatements. Id. at 508–09. The

federal court “sentenced [him] to time served, placed him on supervised

release for five years, ordered him to perform 200 hours of community

service, and required him to pay $821,134 in restitution.” Id. at 509.

We suspended the attorney’s license for six months. Id. at 513.

       In Iowa Supreme Court Attorney Disciplinary Board v. Bieber, the

attorney pled guilty to misprision of a felony, a felony under federal law.

824 N.W.2d 514, 516 (Iowa 2012). The attorney provided information in

a real estate closing process that falsely stated the inflated sale price was

the agreed sale price and “failed to reveal the lower actual price and cash
                                          15

back payment.” Id. at 517. The federal court sentenced the attorney to

three years of probation and ordered him to pay $37,969.99 as

restitution to the lender.        Id. at 516.      We suspended the attorney’s

license for six months. Id. at 528.

       In Iowa Supreme Court Attorney Disciplinary Board v. Roush, the

attorney pled guilty to possession of cocaine base, a felony under federal

law. 827 N.W.2d 711, 714 (Iowa 2013). The attorney was sentenced to

“a fifteen-day prison term and a $2500 fine.”              Id.   We suspended the

attorney’s license for sixty days. Id. at 720.

       In Iowa Supreme Court Attorney Disciplinary Board v. Stowe, the

attorney was convicted of two counts of felony forgery in violation of Iowa

Code section 715A.2. 830 N.W.2d 737, 741 (Iowa 2013). The convictions

stemmed from the attorney forging a client’s signature “on two checks

[the attorney] had stolen and used to transfer funds into his personal

bank account.” Id. Forgery is a crime involving dishonesty. See id. at

741, 743. The attorney also had a nonfelony conviction for possession of

methamphetamine.          Id. at 741.       We revoked the attorney’s license

because he converted funds to which he did not have a colorable future

claim. 2 Id. at 742–43.

       In Iowa Supreme Court Attorney Disciplinary Board v. Engelmann, a

federal jury convicted the attorney of one count of conspiracy to commit

bank fraud or wire fraud, two counts of bank fraud, and six counts of

wire fraud.    840 N.W.2d 156, 158–59 (Iowa 2013).               These crimes deal

with dishonesty. See id. at 159–60. The court sentenced the attorney to

thirty-six months’ imprisonment and ordered him to pay a total of


       2We   declined to address the ethics violations arising from the attorney’s other
misconduct, including the possession conviction, because we decided to revoke his
license for the conversion-related misconduct. Stowe, 830 N.W.2d at 741.
                                    16

$392,937.73 in restitution to the defrauded financial institutions. Id. at

164. We revoked the attorney’s license. Id. at 167.

        In examining these cases where felony convictions were the basis

of discipline, a pattern arises. Where the felony involves dishonesty, we

consider whether the dishonesty was intended to result in the

misappropriation or conversion of funds.     If it was so intended, as in

Palmer, Vinyard, Carroll, Stowe, and Engelmann, we have not hesitated to

revoke the attorney’s license. See Engelmann, 840 N.W.2d at 167; Stowe,

830 N.W.2d at 742–43; Carroll, 721 N.W.2d at 792; Vinyard, 656 N.W.2d

at 132; Palmer, 563 N.W.2d at 635.        If the dishonesty was not so

intended, as in Wheeler and Bieber, we have merely suspended the

attorney’s license. Bieber, 824 N.W.2d at 528; Wheeler, 824 N.W.2d at

513. And when the felony involves drugs or alcohol, as in Marcucci, Dull,

Weaver, and Roush, we have not revoked the attorney’s license.         See

Roush, 827 N.W.2d at 714, 720; Weaver, 812 N.W.2d at 7, 15; Dull, 713

N.W.2d at 202, 207; Marcucci, 543 N.W.2d at 880, 883.

        Because Bauermeister’s conduct does not involve dishonesty, his

conviction for conspiracy to possess and distribute marijuana should not

lead to the revocation of his license to practice law. Instead, we must

look at the aggravating and mitigating factors to determine the proper

discipline. This disposition is consistent with other jurisdictions. See,

e.g., Fink v. Ky. Bar Ass’n, 568 S.W.3d 354, 355, 356–57 (Ky. 2019) (after

considering aggravating and mitigating factors, suspending Kentucky

attorney’s license for five years following Indiana conviction of felonious

methamphetamine dealing); Notice of Suspension & Restitution with

Conditions re Waters, Nos. 12-101-AI, 12-140-JC, 13-47-GA, at 1 (Mich.

Att’y      Discipline     Bd.      July       18,      2013),      http://

www.adbmich.org/coveo/notices/2013-07-18-12n-101a.pdf            [https://
                                     17

perma.cc/4C23-M5RP] (suspending Michigan attorney’s license for three

years after conviction of two counts of felonious delivery of a controlled

substance); In re Disciplinary Proceedings Against Waters, 876 N.W.2d

145, 146–47 (Wis. 2016) (per curiam) (suspending, on reciprocal

discipline, Michigan attorney’s license to practice in Wisconsin for three

years).

      Bauermeister was a public official when he committed this act.

This is an aggravating factor. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Stansberry, 922 N.W.2d 591, 600 (Iowa 2019) (treating attorney’s

position as an assistant county attorney at the time of the criminal

conduct as an aggravating factor).

      On the other side of the scale, many mitigating factors are in

Bauermeister’s favor.   First, he has no prior record of discipline.   See

Bieber, 824 N.W.2d at 527; Wheeler, 824 N.W.2d at 513; Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 301–02 (Iowa

2010) (considering prior ethical practices in fashioning sanction).

Second, he self-reported his conduct.       See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 868–69 (Iowa 2007)

(noting an attorney’s recognition of wrongdoing is a mitigating factor).

However, the mitigating force of his self-reporting is lessened by the fact

that it happened only after his coconspirator was caught in January

2017 and federal agents served Bauermeister with a search warrant for

his phone in May 2017. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Johnson, 884 N.W.2d 772, 781 (Iowa 2016).        Third, Bauermeister has

taken responsibility for his actions and is remorseful. See Roush, 827

N.W.2d at 719; Bieber, 824 N.W.2d at 527; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Fields, 790 N.W.2d 791, 799 (Iowa 2010). Fourth, his

conduct did not affect his behavior toward his clients, fellow lawyers, or
                                    18

judges. Cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Keele, 795 N.W.2d

507, 514 (Iowa 2011) (finding the board failed to demonstrate the

attorney’s felony conviction related to his fitness to practice law because,

in part, the attorney’s illegal conduct “ha[d] not affected the professional

relationships he ha[d] with his clients, fellow lawyers, or judges”). Fifth,

nothing in the record suggests the conduct at issue in this case harmed

any of his clients. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cross,

861 N.W.2d 211, 230 (Iowa 2015); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Axt, 791 N.W.2d 98, 103 (Iowa 2010); Marcucci, 543 N.W.2d at

881. Sixth, he was cooperative throughout the disciplinary process. See

Roush, 827 N.W.2d at 719; Bieber, 824 N.W.2d at 528; Wheeler, 824

N.W.2d at 513; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schall, 814

N.W.2d 210, 215 (Iowa 2012); cf. Palmer, 563 N.W.2d at 635 (explaining

the attorney’s failure to answer the disciplinary complaint, respond to

requests for admissions, and appear at his disciplinary hearing overbore

“[a]ny inclination on our part to temper the sanction imposed”). Seventh,

he has provided numerous hours of community service in his capacity as

a youth sports coach.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

McGinness, 844 N.W.2d 456, 467 (Iowa 2014) (acknowledging history of

community service is a mitigating factor); Wheeler, 824 N.W.2d at 513.

      Lastly, the assistant United States attorney who prosecuted

Bauermeister and the federal judge who sentenced him did make a

determination: Bauermeister did not need to be imprisoned for

rehabilitation, punishment, or public-protection reasons.        See, e.g.,

Powell, 726 N.W.2d at 408 (noting protection of the public is a factor in

determining the appropriate sanction for attorney discipline).       In the

past, we have only suspended attorneys who committed felonies but

received probation or a similar sentence in federal criminal proceedings.
                                    19

See Bieber, 824 N.W.2d at 516, 528; Wheeler, 824 N.W.2d at 509, 513

(acknowledging that the federal court found supervised release was

appropriate because “there was no need to protect the public from

further harm or increase the sentence to defer future conduct”). But see

Palmer, 563 N.W.2d at 634–35 (revoking the attorney’s license following

his felony conviction because his fraudulent conduct was intended to

result in conversion of funds and he completely failed to participate in or

acknowledge the disciplinary process or proceedings).

      Having considered all the factors mentioned above, I would

conclude Bauermeister’s conduct requires us to suspend his license to

practice law indefinitely without possibility of reinstatement for three

years rather than revoke his license.